ORDER

The Court having considered the petition to Consent to Inactive Status of the Attorney Grievance Commission of Maryland and Thomas Edward Stamey in which Respondent agrees to be placed on inactive status by the Court, it is this 23rd day of September, 1993.
ORDERED, by the Court of Appeals of Maryland that the consent of Thomas Edward Stamey to be placed on inactive status from the practice of law be and it is hereby granted, and it is
ORDERED, that the Clerk of this Court shall remove the name of Thomas Edward Stamey from the register of attorneys in this Court until further order of this Court and certify that fact to the trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.